Title: To George Washington from Major General Nathanael Greene, 22 July 1780
From: Greene, Nathanael
To: Washington, George


					
						Sir,
						Camp [Preakness, N.J.] July 22d 1780.
					
					I am informed there is a party of Indians in Sussex County, and that the Militia appointed to guard the Stores have left them; which may give the former an opening to destroy them. Will it not answer a good

purpose to send into Sussex a party of Light horse both to secure the Stores and aid the Qr Master there in getting out teams? Unless there is a party sent I am afraid the flour will not be forwarded seasonably. The Officer who goes should not confine himself to that County, but call upon Pena and the neighbouring Counties for their assistance as the case may require. Particular directions will be necessary should a party be sent upon this errant, to exercise as much delicacy as the nature of the business will admit.
					The demand for teams rises faster than the means of transportation comes to hand, and the Majestrates are not able to get out the teams without assistance; and with a party of Light horse I think they may. I am with great respect Your Excellency’s Most Obedt Humble Servt
					
						Nath. Greene Q.M.G.
					
				